

115 HCON 109 IH: Expressing the sense of Congress that August 30, 2020, be observed as the 130th anniversary of the establishment of the 1890-Institutions.
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 109IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Walker (for himself, Mrs. Beatty, Mr. Khanna, Mrs. Murphy of Florida, Mr. David Scott of Georgia, Ms. Kaptur, Ms. Blunt Rochester, Mr. Trone, Mrs. Kirkpatrick, Mr. Westerman, Mr. Rogers of Alabama, Mr. McCaul, Mr. Barr, Mr. Turner, Mr. Rouzer, and Mr. Luetkemeyer) submitted the following concurrent resolution; which was referred to the Committee on AgricultureCONCURRENT RESOLUTIONExpressing the sense of Congress that August 30, 2020, be observed as the 130th anniversary of the establishment of the 1890-Institutions.Whereas the Act of August 30, 1890 (7 U.S.C. 321 et seq.), popularly known as the Second Morrill Act, led to the creation of 19 historically Black land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103));Whereas the 19 historically Black 1890 Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601) are identified as Lincoln University, Alcorn State University, the University of Arkansas at Pine Bluff, Alabama A&M University, Prairie View A&M University, Southern University, Virginia State University, Kentucky State University, the University of Maryland Eastern Shore, Florida A&M University, Delaware State University, North Carolina A&T State University, Fort Valley State University, South Carolina State University, Langston University, Tennessee State University, Tuskegee University, Central State University, and West Virginia State University;Whereas the Act of May 8, 1914 (7 U.S.C. 341), popularly known as the Smith-Lever Act, provided for the establishment of the Cooperative Extension Service within the Department of Agriculture for the dissemination, through land-grant colleges and universities, of information pertaining to agriculture and home economics;Whereas since the 125th Anniversary of the 19 historically Black 1890 Institutions in 2015, the Agriculture Improvement Act of 2018 (Public Law 115–334) was enacted, which included new Federal investments, such as—(1)the program providing scholarships for students at 1890 Institutions under section 1446 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222a); and(2)the recognition of at least 3 Centers of Excellence at 1890 Institutions under section 1673(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5926(d)); andWhereas appropriate recognition should be given to the significant contributions made by the 19 historically Black land-grant colleges and universities to the heritage, educational development, advancement, and agricultural strength of the United States: Now, therefore, be itThat it is the sense of Congress that—(1)the 130th year anniversary of the 1890 Institutions should be observed;(2)such a day should be observed with appropriate ceremonies and activities to recognize the collective contributions that these 19 historically Black land-grant colleges and universities have made to the United States;(3)the Second Morrill Act and the Smith-Lever Act have helped the United States develop agricultural leaders; and(4)the Department of Agriculture and the National Institute of Food and Agriculture should remain committed to supporting the goals of the Second Morrill Act and the Smith-Lever Act.